COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Maribel Ambriz Martinez, Guadalupe Mota, Rosa Nelly Trevino
                           v. Alfredo Gonzalez

Appellate case number:     01-14-00552-CV

Trial court case number: 12-11-27997-MCVAJA

Trial court:               365th District Court of Maverick County

          On April 15, 2014, the trial court issued an order granting appellee’s motion to dismiss
for want of jurisdiction. On May 5, 2014, appellants timely filed their request for findings of fact
and conclusions of law. See TEX. R. CIV. P. 296 (a request for findings of fact and conclusions of
law “shall be filed within twenty days after judgment is signed with the clerk of the court.”). The
trial court’s findings of fact and conclusions of law were due on or before May 25, 2014. See
TEX. R. CIV. P. 297 (“The court shall file its findings of fact and conclusions of law within
twenty days after a timely request is filed.”). On June 3, 2014, after the trial court failed to timely
file its findings of fact and conclusions of law, appellants filed their Notice of Past Due Findings
of Fact and Conclusions of Law. See TEX. R. CIV. P. 297 (requiring notice of past due findings
and conclusions be filed “within thirty days after filing the original request”).
       Appellants filed their notice of appeal on May 19, 2014. The reporter’s record was filed
on June 13, 2014 and the clerk’s record was filed on July 14, 2014. The clerk’s record does not
contain the trial court’s findings of fact and conclusions of law.
        On August 1, 2014, appellants filed their “Unopposed Motion to Abate Appeal to Permit
Supplementation of Clerk’s Record” requesting that we abate the appeal until the trial court files
a supplemental clerk’s record containing its findings of fact and conclusions of law. “Because
the trial court’s duty to file findings and conclusions is mandatory, the failure to respond when
all requests have been properly made is presumed harmful, unless the record before appellate
court affirmatively shows that the complaining party has suffered no injury.” Holmes v.
Williams, 355 S.W.3d 215, 22 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (quoting Cherne
Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989)). We conclude that appellants’
request has been properly made and the record does not affirmatively show that appellants have
not been harmed by the absence of the requested findings of fact and conclusions of law.
Because the error in this case is not harmless, the proper remedy is to abate this appeal and
remand to the trial court to make the requested findings of fact and conclusions of law. See id.
Accordingly, the motion is granted.
        We abate this case and remand the cause to the trial court for further proceedings. On
remand, we order the trial court to enter written findings of fact and conclusions of law regarding
its April 15, 2014 order granting appellee’s motion to dismiss. The trial court shall cause its
findings of fact and conclusions of law to be filed with the trial court clerk within 20 days of the
date of this order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court within 30 days
of the date of this order.
         Appellant’s brief shall be due 30 days after the supplemental clerk’s record containing
the trial court’s findings of fact and conclusions of law is filed in this Court.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed with the Clerk of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: August 12, 2014